      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 1 of 14




           IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     EL PASO DIVISION

RAMON ACOSTA,                        §
   Plaintiff,                        §
                                     §
v.                                   §              EP-19-CV-265-PRM
                                     §
ODLE MANAGEMENT                      §
GROUP, LLC,                          §
   Defendant.                        §

ORDER SETTING JURY TRIAL REGARDING ARBITRABILITY

     On this day, the Court considered Plaintiff Ramon Acosta’s

[hereinafter “Plaintiff”] “Motion to Set a Jury Trial on Defendant’s

Motion to Compel Arbitration” (ECF No. 21) [hereinafter “Motion”],

filed on November 25, 2019, Defendant Odle Management Group, LLC’s

[hereinafter “Defendant”] “Response to Plaintiff’s Motion to Set a Jury

Trial” (ECF No. 22) [hereinafter “Response”], filed on December 2, 2019,

and Plaintiff’s “Reply to Defendant’s Response to Plaintiff’s Motion to

Set a Jury Trial” (ECF No. 23) [hereinafter “Reply”], filed on December

9, 2019, in the above-captioned cause. The Court is of the opinion that

a jury trial should be set to determine fact issues related to the validity

of the parties’ arbitration agreement, for the reasons stated herein.
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 2 of 14




I.   FACTUAL AND PROCEDURAL BACKGROUND

     This case arises out of an employment dispute. Defendant

employed Plaintiff as a welding instructor at the David L. Carrasco Job

Corps Center. Brief in Support of Mot. to Compel Arbitration 1, Oct. 8,

2019, ECF No. 7. On or about February 12, 2019, Plaintiff requested

and took medical leave due to hepatic steatosis and cirrhosis. Original

Compl. ¶¶ 10–11, Oct. 11, 2019, ECF No. 9. After Plaintiff’s medical

provider approved Plaintiff to return to work, Defendant terminated

Plaintiff’s employment. Id. at ¶ 13.

     On June 11, 2019, Plaintiff filed suit in state court against

Defendant, alleging violations of 29 U.S.C. § 2611, the Family and

Medical Leave Act. Notice of Removal Ex. A, Sept. 16, 2019, ECF No. 1.

On September 16, Defendant removed the cause to federal court. Notice

of Removal 1.

     On October 8, 2019, Defendant filed its “Motion to Compel

Arbitration” (ECF No. 6). Therein, Defendant moves to compel Plaintiff

to litigate his claims in arbitration, based upon a valid arbitration

agreement between the parties. Id.




                                       2
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 3 of 14




     Defendant attaches an arbitration agreement to its pleadings,

which reads,

     In consideration of ODLE MANAGEMENT GROUP, LLC (ODLE)
     agreeing to consider my application for employment, I agree that,
     . . . any dispute arising between ODLE and me: (i) in connection
     with my leaving employment, either voluntarily or involuntarily
     . . . will likewise be resolved exclusively through the process of
     arbitration.

Agreement to Arbitrate, Oct. 8, 2019, ECF No. 7-1. An individual

signed the Agreement “R. Acosta” on April 3, 2017. Id.

     On October 22, 2019, Plaintiff filed his “Response to Defendant’s

Motion to Compel Arbitration and Brief in Support of its Motion to

Compel Arbitration” (ECF No. 13) [hereinafter “Response to Motion to

Compel Arbitration”]. Therein, Plaintiff avers that the arbitration

agreement between the parties is invalid because it lacks consideration

and Plaintiff’s signature on the agreement is a forgery. Id. at 2–7.

     In an affidavit attached to his filing, Plaintiff attests that, “I

began working for Odle Management Group, LLC from May 1, 2016

until April 1, 2019.” Aff. of Ramon Acosta, Oct. 22, 2019, ECF No. 13-1.

Plaintiff also attests that, “I did not sign the ‘Agreement to Arbitrate,’”

“I was never presented with the ‘Agreement to Arbitrate,’” and “I never

saw, viewed or reviewed the ‘Agreement to Arbitrate.’” Id. at 1–2.

                                     3
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 4 of 14




     Defendant filed its “Reply in Support of its Motion to Compel

Arbitration” (ECF No. 15), on October 28, 2019. Therein, Defendant

asserts that Plaintiff signed the Arbitration Agreement immediately

prior to beginning employment on May 1, 2017, that the arbitration

agreement has valid consideration, and that Plaintiff’s signature on the

arbitration agreement is valid. Id. Defendant attaches several new

documents to its filing, including: an employment application form

signed by Ramon Acosta on April 3, 2017, notes from an interview with

Ramon Acosta conducted on April 10, 2017, an affidavit from a

custodian of records for Defendant’s personnel files, and drug screening

and background investigation forms signed by Ramon Acosta on April 3,

2017. Id. Exs. A–F.

     In his instant Motion, Plaintiff alleges that the Court should hold

a trial on the “existence of an arbitration agreement,” because the

arbitration agreement presented by Defendant lacks consideration, and

Plaintiff did not sign the agreement. Mot. 1. Defendant opposes

Plaintiff’s Motion, arguing that there are no genuine fact issues as to

the arbitration agreement’s validity, and that the Motion is untimely.

Resp. 2–3.


                                    4
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 5 of 14




      On June 1, 2020, the Court invited the parties to jointly move for

a determination of the validity of the arbitration agreement “without

the benefit of the jury,” due to the continuance of jury trials during the

COVID-19 pandemic. Correspondence from the Court to Counsel,

June 2, 2020, ECF No. 36. As of the date of this order, the Court has

received no joint response from the parties.

II.   LEGAL STANDARD

      When a court considers a motion to compel arbitration pursuant to

the Federal Arbitration Act, 9 U.S.C. §§ 1–16, “[a] party to [the]

arbitration agreement cannot obtain a jury trial merely by demanding

one.” Dillard v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d

1148, 1154 (5th Cir. 1992) (quoting Saturday Evening Post Co. v.

Rumbleseat Press, 816 F.2d 1191, 1196 (7th Cir. 1987)). Rather, the

party resisting arbitration bears “the burden of showing that he is

entitled to a jury trial under § 4 of the Arbitration Act.” Bhatia v.

Johnston, 818 F.2d 418, 422 (5th Cir. 1987).

      Section 4 of the Federal Arbitration Act provides that “[i]f the

making of the arbitration agreement” between the parties is “in issue,

. . . the court shall proceed summarily to the trial thereof.” 9 U.S.C. § 4.


                                     5
       Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 6 of 14




The Fifth Circuit “has not established the precise showing a party must

make” to be entitled to a jury trial pursuant to this provision. Dillard,

961 F.2d at 1154. The Circuit has suggested, however, that a party

“must make at least some showing that under prevailing law, he would

be relieved of his contractual obligation to arbitrate if his allegations

proved to be true.” Id. (quoting T & R Enters. v. Continental Grain Co.,

613 F.2d 1272, 1278 (5th Cir.1980)). In addition, the party “must

produce at least some evidence to substantiate his factual allegations.”

Id.

III. ANALYSIS

      Plaintiff has raised fact issues in the above-captioned cause

related to his employment start date and the validity of his signature on

the parties’ arbitration agreement. Because these fact issues call into

question the validity of the arbitration agreement between the parties,

the Court is of the opinion that it will grant Plaintiff’s Motion and set a

jury trial to resolve these issues pursuant to 9 U.S.C. § 4. The Court is

also of the opinion that Plaintiff’s request for a jury trial is timely.




                                      6
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 7 of 14




     A.    Plaintiff’s Employment Start Date

     Plaintiff’s alleges that he started his employment with Defendant

on May 1, 2016. This claim puts the parties’ arbitration agreement in

issue because a start date on May 1, 2016 would invalidate Defendant’s

consideration for the parties’ arbitration agreement. Plaintiff also

produces some evidence to substantiate his allegation. Accordingly, the

Court concludes that a jury trial should be set to determine when

Plaintiff began his employment with Defendant.

     In order to be enforceable, an arbitration agreement must satisfy

all the legal requirements of a contract. See Pennzoil Exploration and

Production Co. v. Ramco Energy Ltd., 139 F.3d 1061, 1064 (5th Cir.

1998) (“Arbitration is a matter of contract between the parties.”). Thus,

an arbitration agreement, like any contract, “must be based on a valid

consideration; that is, mutuality of obligation.” Plains Builders, Inc. v.

Steel Source, Inc., 408 S.W.3d 596, 602 (Tex. App. 2013) (citing Federal

Sign v. Texas S. Univ., 951 S.W.2d 401, 408 (Tex. 1997)).1




1 The Court applies Texas law because “in determining whether the
parties agreed to arbitrate a certain matter, courts apply the contract
law of the particular state that governs the agreement.” Washington
Mut. Fin. Grp., LLC v. Bailey, 364 F.3d 260, 264 (5th Cir. 2004).
                                     7
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 8 of 14




     Here, the Court is of the opinion that Plaintiff’s claim that he

began his employment with Defendant on May 1, 2016, would

invalidate the parties’ arbitration agreement based on a lack of

consideration. The agreement, signed on April 3, 2017, provides that

Plaintiff would arbitrate his employment claims “[i]n consideration of

ODLE MANAGEMENT GROUP, LLC (ODLE) agreeing to consider my

application for employment.” Agreement to Arbitrate 1. But if Plaintiff

began his employment on May 1, 2016, he would not have received

Defendant’s promise to consider Plaintiff’s employment application in

exchange for his promise to arbitrate. According to Plaintiff, as of April

3, 2017, the date of the signature on the arbitration agreement,

Defendant had already considered and accepted Plaintiff’s application

for employment. Thus, Plaintiff’s allegations, if true, would invalidate

the arbitration agreement due to a lack of consideration.

     Plaintiff also offers some evidence for his claim that he began his

employment with Defendant on May 1, 2016. Plaintiff states in his

affidavit that he “began working for Odle Management Group, LLC

from May 1, 2016 until April 1, 2019.” Aff. of Ramon Acosta 1.

Plaintiff’s claim stands in contrast to the voluminous evidence


                                    8
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 9 of 14




submitted by Defendant that demonstrates Plaintiff began his

employment on or about May 1, 2017. Nevertheless, the Court is of the

opinion that Plaintiff’s affidavit serves as “some evidence” that supports

Plaintiff’s position that he began employment on May 1, 2016. Dillard,

961 F.2d at 1154. The weight of the evidence favoring Defendant’s

position does not preclude Plaintiff from seeking a jury trial.

     In sum, Plaintiff presents some evidence to support his allegation

that the arbitration agreement lacks consideration and does not require

Plaintiff to arbitrate. Accordingly, the Court concludes that a jury trial

should be set on the issue of when Plaintiff began his employment with

Defendant. See Dillard, 961 F.2d at 1154 (requiring “some showing

that . . . he would be relieved of his contractual obligation to arbitrate”

and “at least some evidence to substantiate his factual allegations”).

     B.    Validity of Plaintiff’s Signature

     Plaintiff also alleges that the arbitration agreement is invalid

because his signature on the agreement is a forgery. Because Plaintiff

unequivocally denies the existence of the arbitration agreement and

provides evidence in support of his allegations, the Court is of the

opinion that Plaintiff puts the validity of agreement in issue.


                                     9
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 10 of 14




Accordingly, the Court concludes it should set a jury trial on the

authenticity of Plaintiff’s signature on the arbitration agreement.

     To put the making of the arbitration agreement in issue for its

authenticity, the party seeking to challenge the arbitration agreement

must “‘unequivocal[ly] den[y]’ that he agreed to arbitrate and produce

‘some evidence’ supporting his position.’” Chester v. DirecTV, L.L.C.,

607 F. App’x 362, 364 (5th Cir. 2015) (citing T & R Enters., 613 F.2d at

1278). A party merely stating that he did not sign an arbitration

agreement does not put the arbitration agreement in issue. See Walker

v. Tao Operating, L.L.C., 2014 U.S. Dist. LEXIS 129518, at *23–24

(E.D. Tex. Aug. 14, 2014) (“A party should not be able to avoid the

enforcement of an arbitration agreement that is otherwise valid by

obliquely stating without any supporting proof that it is not a genuine

signature.”).

     Plaintiff’s allegation that he did not sign an arbitration agreement

requires the Court to hold a jury trial because Plaintiff unequivocally

denies the existence of the arbitration agreement between the parties.

Plaintiff states in his affidavit, “I did not sign the ‘Agreement to

Arbitrate,’” “I was never presented with the ‘Agreement to Arbitrate,’”


                                     10
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 11 of 14




and “I never saw, viewed or reviewed the ‘Agreement to Arbitrate.’” Aff.

of Ramon Acosta 1–2. The Court is of the opinion that taken together,

these statements qualify as Plaintiff’s unequivocal denial of the

arbitration agreement. In addition, as compared to similar case law

within the Fifth Circuit, Plaintiff’s affidavit puts the arbitration

agreement in issue. See Chester, 607 F. App’x at 364 (“[T]he making of

the arbitration agreement was properly in issue because . . . [Plaintiff]

unequivocally denied making it and produced an affidavit providing as

such.”). Accordingly, the Court is of the opinion that a jury trial should

be set on the authenticity of Plaintiff’s signature on the parties’

arbitration agreement.

     C.    Timeliness of Jury Demand

     Defendant alleges that “Plaintiff failed to timely make a request

for a jury trial in his Response to Defendant’s Motion to Compel

Arbitration.” Resp. 3. However, the Court is of the opinion that

Plaintiff made a timely request for a jury trial in his “Original

Complaint” (ECF No. 9), filed on October 11, 2019.

     Pursuant to the Federal Arbitration Act, when a party raises an

issue as to the validity of an arbitration agreement, that party may


                                     11
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 12 of 14




demand a jury trial “on or before the return day of the notice of

application.” 9 U.S.C. §4. Courts interpret this provision to require

that a party resisting arbitration must request a jury trial before that

party’s deadline to respond to a motion to compel arbitration. See

Uszak v. AT & T Mobility Servs. LLC, 658 F. App’x 758, 759 (6th Cir.

2016) (denying request for jury trial as untimely); Gavino v. Eurochem

Italia, 2001 WL 1223576, at *1 (E.D. La. Oct. 15, 2001) (denying

request for jury trial because party “did not make any reference to trial

by jury”).

      Here, the Court concludes that Plaintiff timely requested a jury

trial before any deadline imposed by Defendant’s Motion to Compel. On

October 11, 2019, Plaintiff requested “that this case be decided by a jury

as allowed by the Federal Rules of Civil Procedure 38.” Original Compl.

¶ 20, Oct. 11, 2019, ECF No. 9. When a party’s jury demand does not

specify the issues to be tried by a jury, that party “is considered to have

demanded a jury trial on all the issues so triable.” Fed. R. Civ. P. 38(c).

Plaintiff did not specify issues to be tried by a jury in his demand. See

Original Compl. ¶ 20. Accordingly, the Court is of the opinion that

Plaintiff requested a jury trial on all triable issues, including an


                                     12
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 13 of 14




arbitration agreement, on October 11, 2019. This demand is timely

because it came before Plaintiff’s deadline to request a jury trial on

arbitration, on October 15, 2019. See Mot. to Compel Arbitration

(establishing October 15, 2019 deadline due to filing date on October 8,

2019).

IV.   CONCLUSION

      In sum, the Court is of the opinion that it should empanel a jury to

determine the narrow fact issues of (1) the date Plaintiff began his

employment with Defendant and (2) the authenticity of Plaintiff’s

signature on the arbitration agreement between the parties.

      Accordingly, IT IS ORDERED that Plaintiff Ramon Acosta’s

“Motion to Set a Jury Trial on Defendant’s Motion to Compel

Arbitration” (ECF No. 21) is GRANTED.

      IT IS FURTHER ORDERED that the Court will set a date for a

jury trial after the Western District of Texas, El Paso Division, resumes

jury trials. All jury trials through August 31, 2020, have been

continued due to the COVID-19 pandemic.

      IT IS FURTHER ORDERED that Defendant Odle Management

Group, LLC’s “Motion to Compel Arbitration” (ECF No. 6) is DENIED


                                    13
      Case 3:19-cv-00265-PRM Document 37 Filed 07/20/20 Page 14 of 14




WITHOUT PREJUDICE TO REFILING. Defendant Odle

Management Group, LLC may reurge the motion after the Court has

conducted a jury trial on issues related to the validity of the parties’

arbitration agreement.

     IT IS FINALLY ORDERED that the Court’s “Order Staying All

Proceedings and Granting Opposed Motion to Stay Scheduling Order

Deadlines” (ECF No. 35) shall remain in effect. All proceedings in this

matter shall remain STAYED until the Court orders otherwise.

     SIGNED this 20th day of July, 2020.


                                ______________________________________
                                PHILIP R. MARTINEZ
                                UNITED STATES DISTRICT JUDGE




                                     14
